IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
A. K., Mother of A. K., Minor Child,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D14-1421
DEPARTMENT OF               CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed February 13, 2015.

An appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

A. K., pro se, Appellant.

Rebecca Kapusta, Interim General Counsel, Department of Children and Families,
Tallahassee and Dwight O. Slater, Appellate Counsel, Children Legal Services,
Tallahassee, for Appellee. Kelley Schaeffer, Appellate Counsel, Guardian ad
Litem Program, Tavares.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and THOMAS, JJ., CONCUR.